Exhibit 10.2

 
THESTREET.COM, INC.


AGREEMENT FOR GRANT
OF
RESTRICTED STOCK UNITS






            April 9, 2008
James J. Cramer
TheStreet.com, Inc.
New York, NY 10005


Dear Jim:


This letter (the “Letter”) sets forth the terms and conditions of the grant of
the restricted stock unit hereby awarded to you by TheStreet.com, Inc. (the
“Company”), in accordance with the provisions of the Company's 2007 Performance
Incentive Plan (the “Plan”).
 
The award granted hereunder shall be referred to as Restricted Stock Units (or
“RSUs”) and is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Board of Directors of the Company or the
committee of the Board that administers the Plan (collectively, the
“Committee”), and this Letter.  The provisions of the Plan are hereby
incorporated by reference, and any term used in this Letter and not defined
shall have the meaning set forth in the Plan.


 
1.
Grant of Restricted Stock Units



(a)           You have been granted 300,000 Restricted Stock Units.  Each
Restricted Stock Unit represents the right to receive one share of the Company’s
Common Stock (“Common Stock”) on the applicable vesting date for such Restricted
Stock Unit.  No Restricted Stock Unit may be sold, transferred, assigned,
pledged or otherwise encumbered by you, except pursuant to the laws of descent
and distribution.


(b)           Until such time as stock certificates for the shares of Common
Stock represented by the Restricted Stock Units have been delivered to you in
accordance with Section 4 below, you shall have none of the rights of a
stockholder with respect to the Common Stock.  However, this grant includes the
grant of dividend equivalents with respect to your RSUs.  The Company will
maintain a bookkeeping account to which it will credit, whenever cash dividends
are paid on the Common Stock, an amount equal to the amount of the dividend paid
on a share of Common Stock for each of your then-outstanding RSUs covered by
this Letter.  The accumulated dividend equivalents will vest on the applicable
vesting date for the RSU with respect to which such dividend equivalents were
credited, and will be paid in cash at the time a stock certificate evidencing
the shares represented by such vested RSU is delivered to you.



 
 

--------------------------------------------------------------------------------

 

 
2.
Vesting of Restricted Stock Units



Your RSUs will become vested with respect to the following number(s) of shares
of Common Stock on the following date(s) as set forth below, provided that you
are in the Service (as defined below) of the Company or one of its subsidiaries
on such date:


Date
 
Number of Shares of Common Stock
 
January 1, 2009
60,000
January 1, 2010
60,000
January 1, 2011
60,000
January 1, 2012
60,000
January 1, 2013
60,000



For purposes hereof, you shall be considered to be in the "Service" of the
Company or one of its subsidiaries if you are a common law employee of the
Company (or one if its subsidiaries, as applicable).  If your Service terminates
for any reason other than under the circumstances described in Section 3(b) of
this Letter, the RSUs granted to you which have not vested shall be forfeited
upon such termination of Service.


 
3.
Accelerated Vesting in Certain Events; Special Rule



(a)           Notwithstanding Section 2 of this Letter, in the event of the
occurrence of a Change of Control prior to the termination of your Service for
any reason, your then unvested RSUs will vest and become payable ratably over 36
months beginning at the end of the calendar month in which the Change of Control
is consummated, and each month end thereafter, provided that you are in the
Service of the Company or one of its subsidiaries on each such vesting date;
provided, that at no time shall your vested interest in the RSUs be less than it
would have been had a Change of Control not occurred.  For purposes of this
Letter, “Change of Control” shall mean a “Change of Control” under the
employment agreement between you and the Company, dated as of January 1, 2008
(the “Employment Agreement”).


(b)           If your Service is terminated by the Company without “Cause” or by
you for “Good Reason” (each as defined in the Employment Agreement), then your
entire interest in the RSUs shall vest 100% immediately and be paid to you
promptly (no later than five (5) business days) following such termination.


                 4.  
Delivery of Common Stock

 
Except as provided in Section 9(c) and 9(d) of this Letter, upon the vesting of
your RSUs pursuant to Section 2 or 3 above, a certificate for the shares of
Common Stock represented by your vested RSUs shall be registered in your name
and delivered to you on each of the applicable vesting dates set forth in
Section 2 or 3.  Common Stock delivered upon the vesting of your RSUs will be
fully transferable (subject to any applicable securities law restrictions) and
not subject to forfeiture, and will entitle the holder to all rights of a
stockholder of the Company.
 



 
2

--------------------------------------------------------------------------------

 

5.           Income Tax Withholding


You will be required to pay, pursuant to such arrangements as the Company may
establish from time to time, any applicable federal, state and local withholding
tax liability at the time that the value of the RSUs and/or related dividend
equivalents becomes includable in your income.  Notwithstanding the foregoing,
unless you instruct the Company otherwise at least five business days prior to a
vesting date, the Company shall effect all required tax withholding by
withholding Common Stock (or other property or cash) otherwise distributable
hereunder.


 
6.
No Guarantee of Continuation of Service



This grant of Restricted Stock Units does not constitute an assurance of
continued Service for any period or in any way interfere with the Company’s
right to terminate your Service or to change the terms and conditions of your
Service.


7.           Administration


The Committee has the sole power to interpret the Plan and this Letter and to
act upon all matters relating this grant.  Any decision, determination,
interpretation, or other action taken pursuant to the provisions of the Plan and
this Letter by the Committee shall be final, binding, and conclusive.


8.           Amendment


(a)           The Committee may from time to time amend the terms of this grant
in accordance with the terms of the Plan in effect at the time of such
amendment, but no amendment which is unfavorable to you can be made without your
written consent.


(b)           The Plan is of unlimited duration, but may be amended, terminated
or discontinued by the Board of Directors of the Company at any time.  However,
no amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.
 
(c)           Notwithstanding the foregoing, the Committee expressly reserves
the right to amend the terms of the Plan and this grant without your consent to
the extent it determines that such amendment is necessary or desirable for
compliance with Section 409A of the Code, subject however to the right provided
in your Employment Agreement to require the Company to make commercially
reasonable adjustments requested by you in a manner which maintain the basic
financial provisions of the Employment Agreement, for the purposes of avoiding
the application of, or otherwise to comply with the provisions of, Section 409A
of the Code.  It is intended that the RSUs evidenced hereby shall not constitute
“deferred compensation” within the meaning of Section 409A.  However, the
Company makes no representation as to the tax treatment of your RSUs and
expressly disclaims any liability therefor.



 
3

--------------------------------------------------------------------------------

 

9.           Miscellaneous


(a)           The invalidity or unenforceability of any provision of this Letter
shall not affect the validity or enforceability of any other provision of this
Letter, and each other provision of this Letter shall be severable and
enforceable to the extent permitted by law.


(b)           The terms of this Letter shall be binding upon and inure to the
benefit of the Company, its successors and permitted assigns, and of you and
your beneficiaries, executors, administrators, heirs and successors.


(c)           The Company shall be required to make an equitable adjustment to
the RSUs, as to the number of shares of Common Stock, or as to the kind of
securities, property or cash deliverable in satisfaction of this award, in order
to recognize the impact of a stock split, stock dividend or any other event or
occurrence of the kind provided in Section 4.4 of the Plan.  For the avoidance
of doubt, the Company shall be required to make an equitable adjustment in the
event of a distribution on Common Stock (other than cash dividends, which are
covered by Section 1(b)).  Section 9(d) provides special rules as to equitable
adjustments to be made in specific circumstances.


(d)           Notwithstanding Section 9(c):  (i) if in connection with a Change
of Control the Common Stock is converted into cash, securities or other property
or a combination thereof (“Merger Consideration”), regardless of whether the
Company is the surviving corporation in such transaction, then following the
consummation of such Change of Control you will be entitled to receive, in lieu
of each share of Common Stock subject to your unvested RSUs, such Merger
Consideration as is received by shareholders of the Company with respect to one
share of Common Stock in connection with such Change of Control; and (ii) in the
event the RSUs are paid in cash in connection with a Change of Control, the
Company shall pay you interest in respect of the 36-month payment period
described in Section 3(a), and such interest shall be paid at the prime rate
offered by the Company’s leading principal lending institution, as in effect
from time to time.


(e)           If a right to fractional shares otherwise deliverable to you is
cancelled, your right to such fractional shares shall be paid in cash.


______________________

 
4

--------------------------------------------------------------------------------

 

This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference.  The Company
may require you to provide evidence of your acknowledgment of this letter using
such means of notification as may be communicated to you by the Company or its
service provider.



 
Very truly yours,
     
THESTREET.COM, INC.
         
By:
  /s/ Thomas J. Clarke, Jr.    
Thomas J. Clarke, Jr.
   
Chief Executive Officer





AGREED TO AND ACCEPTED:
                                                /s/ James J. Cramer
James J. Cramer







